DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 3/05/2021.
          Claims 1-7 are currently pending.
           Claims 1-7 have been amended. 
           Claims 1 and 7 are independent claims.

Reasons for Allowance
2.        Claims 1-7 are allowed.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-7 were allowed, the reasons for allowance were indicated in the previous Ex Parte Quayle Action submitted on 1/11/2021. 

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Deckert et al. (U.S Pat. 6137303) discloses a semiconductor wafer testing and inspecting apparatus and method are provided in which a plurality of tests are performed on each of a plurality of wafers from a wafer cassette and before the wafers are returned to a packaging cassette or further processing. A carousel conveyor receives each wafer from a cassette and indexes it through each of a plurality of testing stations, including preferably at least two electrical testing stations at which a probe contacts each device or die on the wafer to perform an electrical test, with the two stations performing different electrical tests. The wafers are each moved through at least one visual or optical testing station at which each of the dies on the wafer is inspected. Preferably, a testing head or probe is moved in a plane parallel to the wafer sequentially to positions over each of the devices on the wafer to perform a test on or otherwise inspect the devices on the wafer. When in each of the positions, the wafer is lifted by a "pop-up" chuck or elevator that brings a device on the wafer into contact with the probe needles. A robot arm may be provided in addition or in the alternative to the carousel to move the wafers (see specification for more details).              Fukunaga et al. (U.S Pat. 5412314) discloses a package tester includes an inlet station for arranging a test board in which package sockets mounting packages are disposed in one or plural lines for performing package test by flowing an electric current through the package and transmitting signals to the package, the package being composed of parts including electric parts or electronic parts and being sequentially formed on a package tape, an inlet pusher for pushing the test board mounting the packages by a width of the test board in a feeding direction of the test board from the inlet station to the package socket, a conveyor for receiving the test board sequentially pushed out of the inlet station by the inlet pusher and conveying the received test board to a testing area, a contact device opposed to the conveyor and capable of 
             Frohlich et al. (U.S Pat. 4471298) discloses an apparatus for automatically testing printed circuit boards on which the test points are locatable at row and column intersections of a grid is described. The apparatus has two bars mounted above the printed circuit board in parallel alignment with the columns of the possible test points. Each bar has a set of probe contacts depending therefrom which can be placed into contact with the test points on the printed circuit board located along a single column. The bars are movable relative to the printed circuit board and may be sequentially placed into contact with any selected pair of columns of possible test points. Test voltages are sequentially applied to selected pairs of the probe contacts, enabling the electrical characteristics between the pairs of test points on the printed circuit board to be measured. A micro-processor is used to control the testing sequence and in correlating the results (see specification for more details).


Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/28/2021